DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2020 has been entered.

 Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on July 9, 2020. Claims 1-25 and 41-43 have been cancelled. Claims 36-40 and 44-45 have been withdrawn. Claims 26 and 36 have been amended.

Response to Arguments
As to pages 10-13 of Applicant’s arguments, Applicant argued that the prior art to Closkey fails to teach the limitation “the arm being movable, in a plane relative to the support structure, to a plurality of positions, each of the positions being disposed above a location” recited in claim 26. Applicant asserted that arm (between 106 and 142) of Closkey is rotatable about an axis of rotation passing through elements 110, 130, and 132 of Closkey, the axis being located at one position, not to a plurality of positions. However, the Examiner respectfully disagrees. The arm (between 106 and 142) of Closkey as shown in Figs. 2 and 11 is configured to rotated by sychrorotor 116V’ and rotary couplings 140 about a horizontal axis of rotation thereof. The rotational movement allows the arm (between 106 and 142) movable in a 

Claim Objections
Claim 31 and 32 are objected to because of the following informalities:  Claims 31 and 32, each recites the limitation “the predetermined temperature” in line 8 and line 7 respectively. For the sake of clarify and consistency, it is suggested to amend to –a predetermined temperature-.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Popp et al. (US 2007/0044979 A1) in view of Closkey (US 3,588,893)
With regard to claim 26, Popp discloses a system (Fig. 22) for suppressing fire, the system comprising: a support structure (64) configured to be mounted inside a vehicle (aircraft 30); an arm (portion between 64 and 121, see Fig. 22) coupled to the support structure (64), a penetrator assembly (56/110) coupled to the arm (portion between 64 and 121), the penetrator assembly (56/110) comprising: a nozzle (56) having a tip (110, Para. [0099]) configured to pierce the container (Fig. 22 and Para. [0099]), and an actuator (121; see Para. [0099]) associated with the nozzle (56), wherein the actuator (121) is configured to extend the tip (110) of the nozzle (56) in a vertical direction (see Fig. 22) such that the tip pierces the container (20); 
However, Popp does not disclose that the arm pivotably coupled to the support structure, the arm being movable, in a plane relative to the support structure, to a plurality of positions, each of the positions being disposed above a location configured to receive a container, wherein the actuator is configured to extend the tip of the nozzle in a direction perpendicular to the plane.		
Closkey teaches a system (Fig. 1) for suppressing fire, an arm (between 106 and 142, figure below) pivotably coupled to a support structure (at ceiling 42, Fig. 2), the arm (figure below) being movable, in a plane (horizontal plane) relative to the support structure (at ceiling 42), to a plurality of positions (arm between 106 and 142 of Closkey as shown in Figs. 2 and 11 is configured to rotated by sychrorotor 116V’ and rotary couplings 140 about a horizontal axis of rotation thereof. The rotational movement allows the arm between 106 and 142 movable in a horizontal plane relative to the ceiling to a plurality of positions, see Col. 15 lines 54-57 and 71-74 and Fig. 4), each of the different positions being disposed above a location configured to receive a container (as shown in Fig. 4, each of different locations in room is capable of receiving a container, see Col. 5 lines 27-50).	

    PNG
    media_image1.png
    600
    636
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Popp, by employing the rotatory assembly (110/112/116/126/124/140/142, Fig. 2) as taught by Closkey mounted between the support structure (64) and the penetrating assembly (56/110/121) of Popp, for the benefit of increasing the coverage of fire suppression because the multi-degree of freedom of the fire extinguishing means is capable of directing the piercing nozzle to any location in a large area that contains fire (Col. 15 lines 27-50 and Figs 1 and 4).
The modification of Popp in view of Closkey further discloses wherein the actuator (121 of Popp) is configured to extend the tip of the nozzle in a direction (vertically as shown in Fig. 22) perpendicular to the plane (horizontal plane as shown in Fig. 2 taught by Closkey).		
With regard to claim 27, the device of Popp as modified by Closkey discloses the invention as disclosed in the rejection of claim 26 above. Popp further discloses a fire suppressant delivery system (Fig. 24) comprising: at least one tank (122) and the at least one 
With regard to claim 28, the device of Popp as modified by Closkey discloses the invention as disclosed in the rejection of claim 27 above. Popp further discloses the at least one tank (122) comprises a first tank (top 122, Fig. 24) and a second tank (bottom 122, Fig. 24), wherein the first tank is configured to contain a first fire suppressant component (Para. [0103] “gas”), and the second tank is configured to contain a second fire suppressant component (Para. [0103] “surfactant”), and wherein the at least one conduit (126/130) comprises: a first conduit (Fig. 24, top 126) providing flow communication between the first tank (top 122) and the penetrator assembly (56/110), and a second conduit (Fig. 24, bottom 126) providing flow communication between the second tank (bottom 122) and the penetrator assembly (56/110).
With regard to claim 29, the device of Popp as modified by Closkey discloses the invention as disclosed in the rejection of claim 28 above. Popp further discloses the first fire suppressant component comprises gas (Para. [0103] “gas”) and the second fire suppressant component comprises foam solution (Para. [0103] “surfactant may be a foam”), and the penetrator assembly (56/110) is configured to combine the gas and the foam solution to form fire suppressant foam (combined by conduit 130, Fig. 24) and discharge the fire suppressant foam from the nozzle (56) into the container (20).
With regard to claim 30, the device of Popp as modified by Closkey discloses the invention as disclosed in the rejection of claim 26 above. Popp further discloses a controller (10/18) that deploys the penetrator assembly (56/110) and activates the actuator (121) upon detection of a temperature associated with a container (in cargo area 32, see Fig. 1) that is greater than a predetermined temperature (see Para. [0087, 0089]).
With regard to claim 31, the device of Popp as modified by Closkey discloses the invention as disclosed in the rejection of claim 26 above. Popp further discloses at least one sensor (14) configured to detect a temperature associated with at least one container (Para. 
With regard to claim 32, the device of Popp as modified by Closkey discloses the invention as disclosed in the rejection of claim 30 above. Popp further discloses at least one sensor (14) configured to detect a temperature associated with at least one container (20, Para. [0054]); and a controller (10/18) that receives a signal indicative of the temperature associated with the at least one container (20) from the at least one sensor (Para. [0055, 0065] and Fig. 1), compares the temperature associated with the at least one container (20) with the predetermined temperature (Para. [0087, 0094]), and activates a warning signal (fire alerting system 16) if the temperature associated with the at least one container (20) that is greater than the predetermined temperature (Para. [0065]), and wherein the warning signal (16) provides an indication (alert) that the temperature associated with the container is greater than the predetermined temperature (Para. [0056, 0065]).
With regard to claim 33, the device of Popp as modified by Closkey discloses the invention as disclosed in the rejection of claim 32 above. Popp further discloses a system activation switch (functions performed by 18, see Para. [0065]) configured to deploy the penetrator assembly (56/110, Para. [0085]) and actuate the actuator (“enunciate the activation of a fire suppressant release control”, see Para. [0065, 0085]).
With regard to claim 34, the device of Popp as modified by Closkey discloses the invention as disclosed in the rejection of claim 31 above. Popp further discloses the at least one sensor (14) comprises a first sensor (Fig. 1 bottom left sensor) configured to detect a temperature associated with a first container (Fig. 1 bottom left container), and a second sensor 
With regard to claim 35, the device of Popp as modified by Closkey discloses the invention as disclosed in the rejection of claim 34 above. Popp further discloses the controller (10/18) receives signals indicative of the temperatures associated with the first and second containers (Para. [0055, 0065] and Fig. 1) from the first and second sensors (14, Fig. 1), compares the temperatures associated with the first and second containers with at least one predetermined temperature (Para. [0087]), and deploys the penetrator assembly (56/100) and actuates the actuator (121) if the temperature associated with either the first or second container is greater than the at least one predetermined temperature (Para. [0056, 0065, 0085]), and wherein the controller (10/18) controls deployment of the penetrator assembly (56/100) such that the nozzle (56) penetrates the container (20) associated with the temperature that is greater than the at least one predetermined temperature (see Para. [0087, 0089]).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752